United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-495
Issued: August 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 2, 2014 appellant, through counsel, filed a timely appeal from a July 30, 2013
decision of the Office of Workers’ Compensation Programs (OWCP) which terminated her
medical and wage-loss benefits. Pursuant to the Federal Employees’ Compensation Act1 and
(FECA) 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation benefits for her accepted injury effective January 22, 2013; and (2) whether
appellant established that she had any continuing disability or residuals of her accepted
conditions after January 22, 2013.
FACTUAL HISTORY
On August 15, 2011 appellant, then a 52 year-old city carrier, twisted her right knee when
she stepped out of her mail truck. OWCP accepted the claim for right knee sprain and tear of the
1

5 U.S.C. §§ 8101-8193.

right medial meniscus. Appellant stopped work on August 16, 2011.2 She was treated by
Dr. Richard McGraw, an osteopath, on August 30, 2011. Dr. McGraw noted positive crepitus
and medial joint line pain of the right knee, positive McMurray’s test, positive patella grind and
valgus. He diagnosed right knee sprain and internal derangement. Dr. McGraw recommended
physical therapy.
Appellant came under the treatment of Dr. Isaac Cohen, a Board-certified orthopedic
surgeon. In reports dated October 10, 2011 to January 16, 2012, Dr. Cohen noted her history,
findings and diagnosed right knee medial meniscus tear, synovitis and internal derangement. In
a December 5, 2011 work capacity evaluation and January 16, 2012 duty status report,
Dr. Cohen, released appellant to work part-time limited duty six hours per day. A magnetic
resonance imaging (MRI) scan dated November 22, 2011 revealed oblique tear at the junction of
the posterior horn of the medial meniscus with mild synovitis, focal full thickness chondral
thinning and subchondral edema in the medial femora trochlea and mild effusion, small popliteal
cyst and prepatellar bursal inflammation.
Appellant came under the treatment of Dr. Eric L. Freeman, a Board-certified orthopedic
surgeon, from January 23 to February 13, 2012 for right knee pain occurring after the August 15,
2011 work injury. Dr. Freeman noted that an MRI scan of the right knee confirmed a torn right
medial meniscus and he recommended surgery. He performed surgery on March 2, 2012 for an
authorized abrasion arthroplasty of the patella, arthroscopy of the medial femoral condyle,
synovectomy and partial medial and lateral meniscectomy. Dr. Freeman diagnosed right knee
torn medial meniscus, torn lateral meniscus, synovitis, grade 2 changes of the inferior pole of the
patella and medial femoral condyle. In a duty status report dated March 5, 2012, he diagnosed
right tear of the medial meniscus and advised that appellant was temporarily totally disabled.
Appellant received wage-loss compensation.
Following surgery, appellant resumed treatment with Dr. Cohen from March 26 to
June 11, 2012. Dr. Cohen noted that she was doing well postoperatively with minimal
quadriceps weakness. On August 6, 2012 he noted that appellant could return to worked lightduty part time for six hours a day. In a report dated September 17, 2012, Dr. Cohen treated her
for left hip and right knee pain. He noted negative meniscal signs, no lateral laxity and
degenerative arthritis due to appellant’s body habitus. Dr. Cohen diagnosed medial meniscus
tear of the right knee and recommended physical therapy. An MRI scan of the right knee
revealed partial medial meniscectomy without evidence of recurrent medial meniscal tear,
chondral thinning at the medial compartment, mild to moderate effusion, distal quadriceps
tendinopathy and prepatellar inflammation.
On November 20, 2012 OWCP referred appellant to Dr. Leon Sultan, a Board-certified
orthopedic surgeon, for a second opinion examination. In a December 6, 2012 report, Dr. Sultan
noted appellant’s history of injury and reviewed the medical record. He advised that her physical
examination revealed well-healed arthroscopic scars on the right knee, no knee joint effusion,
mobile right knee patella, intact collateral and cruciate ligaments on stress testing, negative
patellofemoral compression test, no patellofemoral crepitus, no pain on palpation over the medial
2

At the time of her injury, the record reflect that appellant was working six hours daily, limited duty, following a
September 1, 2001 traumatic injury that was accepted for left thumb and hand tenosynovitis. This other claim is not
presently before the Board.

2

or lateral joint line, normal range of motion on extension, negative Spring’s and McMurray’s
test, a stable walking pattern and no antalgia. Dr. Sultan found that appellant’s right knee
condition was stable and she was at maximum medical improvement in July 2012. He noted that
the right knee surgery of March 2, 2012 sufficiently addressed her accepted right knee condition
and that she had recovered from the knee surgery sufficiently to return to work in her preinjury
position, which was six hours a day at limited duty. Dr. Sultan advised that appellant’s
prognosis with regards to the right knee was favorable and she did not require any further
treatment including physical therapy but he recommended home exercise programs to maintain
muscle tone and joint mobility.
On December 20, 2012 OWCP issued a notice of proposed termination of compensation
and medical benefits based on Dr. Sultan’s report.
In a January 16, 2013 letter, appellant, through counsel, asserted that there was a conflict
of medical opinion between appellant’s treating physician, Dr. Cohen, and Dr. Sultan as to
appellant’s residuals and work capacity. Appellant submitted a duty status report from
Dr. Cohen who diagnosed knee swelling, tenderness and advised that appellant could return to
work limited duty six hours per day.
In a January 22, 2013 decision, OWCP terminated appellant’s wage-loss and medical
benefits effective that day, based on Dr. Sultan’s report.
On April 27, 2013 appellant requested reconsideration and submitted additional medical
evidence. She reiterated that there was a conflict in medical opinion between Dr. Cohen, who
opined that she had residuals of her work-related knee condition and was totally disabled, and
Dr. Sultan, OWCP’s referral physician, who opined that appellant could return to work limited
duty. Appellant submitted a February 26, 2013 report from Dr. Cohen who reviewed a history of
injury and medical treatment. Dr. Cohen noted the right knee was swollen with a mild effusion,
limited range of motion, medial joint line tenderness and crepitus. He diagnosed tear of the
meniscus of the right knee, synovitis of the right knee, knee pain and internal derangement of the
right knee. Dr. Cohen noted appellant was asymptomatic prior to the August 15, 2011 work
injury in which she sustained a tear of the medial meniscal joint in the right knee. He advised
that she might need additional surgery, that she was totally disabled and had significant
difficulties ambulating such that she could not perform her letter carrier duties. Dr. Cohen
opined that the work injury of August 15, 2011 was the proximate cause of the described medical
condition and noted that appellant had not reached maximum medical improvement.
OWCP found a conflict of medical opinion between Dr. Cohen, who indicated that
appellant sustained residuals of his work-related injuries and was totally disabled, and Dr. Sultan,
the OWCP referral physician, who determined that appellant’s accepted conditions had resolved
and she could return to work full time limited duty.
On June 7, 2013 OWCP referred appellant to Dr. Bradley L. White, a Board-certified
orthopedic surgeon, selected as the impartial medical referee. In a July 12, 2013 report,
Dr. White noted reviewing the record, including the history of appellant’s work injury.
Examination revealed well-healed right knee scars, no clinical deformities of either knee, no
atrophy, no joint effusions, range of motion of the knees was 130 degrees bilaterally, significant
joint crepitus of the right knee, quadriceps strength was 5/5, no instability or ligamentous laxity
3

of either knee, no joint line tenderness of either knee and no evidence of patellar instability
bilaterally. Dr. White diagnosed resolved right knee sprain and resolved exacerbation of
osteoarthritis of the right knee joint. He noted appellant’s work-related right knee sprain and
exacerbation of osteoarthritis of the right knee joint resolved. Dr. White noted that the
underlying and preexisting degenerative findings on the MRI scans of the right knee described as
full thickness chondral thinning were not causally related and only temporarily aggravated by the
work injury and had resolved. He opined that any persisting symptomology was due to the
natural history and expected progression of the degenerative condition of the knee itself and not
causally related to the work injury.
Dr. White found that appellant reached maximum medial improvement and did not
require any further treatment for the work-related injury and recommended home exercise
program and weight reduction. He opined that there was no evidence of any ongoing disability
causally related to her work injury. Dr. White noted that the continuing symptomology of the
right knee pain was secondary to the significant osteoarthritis. He advised that appellant could
return to her previous modified assignment as a letter carrier, six hours per day pursuant to the
restrictions in place since her 2001wrist injury. In a July 12, 2013, work capacity evaluation,
Dr. White diagnosed right knee sprain and indicated that appellant could return to work six hours
per day, limited duty with restrictions she was under at the time of her August 15, 2011 knee
injury.
In a decision dated July 30, 2013, OWCP denied modification of the January 22, 2013
decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.3 After it has determined that an employee has disability causally
related to his or her federal employment, OWCP may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.4 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability. To terminate authorization for medical treatment, OWCP must establish that a
claimant no longer has residuals of an employment-related condition, which requires further
medical treatment.5
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for work-related right knee sprain and right knee
medial meniscus tear. Appellant stopped work on August 16, 2011 and has not returned.
OWCP referred appellant for a second opinion evaluation by Dr. Sultan. In a
December 6, 2012 report, Dr. Sultan provided an extensive review of appellant’s medical
3

Gewin C. Hawkins, 52 ECAB 242 (2001); Alice J. Tysinger, 51 ECAB 638 (2000).

4

Mary A. Lowe, 52 ECAB 223 (2001).

5

Id.; Leonard M. Burger, 51 ECAB 369 (2000).

4

history, reported examination findings. He noted her right knee condition was stable and she
was at maximum medical improvement in July 2012. Dr. Sultan indicated that the right knee
surgery of March 2, 2012 sufficiently addressed appellant’s accepted right knee condition and
indicated that she recovered from the knee surgery sufficiently to return to her preinjury position.
He noted the examination revealed well-healed arthroscopic scars on the right knee, no knee
joint effusion, mobile right knee patella, intact collateral and cruciate ligaments, no
patellofemoral crepitus and no pain on palpation over the medial or lateral joint line. Dr. Sultan
advised that appellant’s prognosis with regards to the right knee was favorable and appellant did
not require any further treatment.
The Board finds that Dr. Sultan’s report represents the weight of the medical evidence at
the time that OWCP terminated benefits and that OWCP properly relied on his report in
terminating such compensation benefits on January 22, 2013. Dr. Sultan’s opinion is based on
proper factual and medical history as he reviewed a statement of accepted facts and appellant’s
prior medical treatment and test results. He also related his comprehensive examination findings
in support of his opinion that the accepted work-related conditions had resolved. Dr. Sultan
reported no basis on which to find that appellant had any continuing residuals of her accepted
right knee sprain and tear of the right meniscus. There is no contemporaneous medical evidence
of equal weight supporting appellant’s claim for continuing residuals of the accepted contusion
of the right knee sprain and tear of the right meniscus.
Appellant submitted a January 16, 2013 letter and disagreed with the proposed
termination of benefits. She asserted that there was a conflict of opinion between appellant’s
treating physician, Dr. Cohen and OWCP referral physician as to appellant’s work restrictions.
Appellant submitted a January 7, 2013 duty status report from Dr. Cohen who diagnosed knee
swelling, tenderness and advised that appellant could return to work limited duty six hours per
day. However, Dr. Cohen’s report failed to specifically provide any medical reasoning to
explain how any continuing condition was causally related to the August 15, 2011 work injury,
accepted for contusion of the right knee sprain and tear of the right meniscus, and therefore is of
limited probative value.6 Therefore, this report is insufficient to meet appellant’s burden of
proof.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to appellant to establish that he had continuing disability causally related to his
accepted employment injury.7 To establish causal relationship between the claimed disability
and the employment injury, appellant must submit rationalized medical opinion evidence based
on a complete factual and medical background supporting such a causal relationship.8

6

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).

7

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

8

Daniel F. O’Donnell, Jr., 54 ECAB 456 (2003).

5

ANALYSIS -- ISSUE 2
The Board finds that appellant has not established that she has any continuing residuals of
her work-related right knee sprain and tear of the right meniscus.
After the termination of benefits, appellant submitted a February 26, 2013 report from
Dr. Cohen who diagnosed tear of the meniscus of the right knee, synovitis of the right knee, knee
pain and internal derangement of the right knee. Dr. Cohen advised that she was totally disabled
and had significant difficulties ambulating and could not perform her duties as a letter carrier.
He opined that the work injury of August 15, 2011 was the proximate cause of the described
medical condition and noted that appellant had not reached maximum medical improvement.
OWCP determined that a medical conflict arose between appellant’s attending physician,
Dr. Cohen, who indicated that appellant sustained residuals of his work-related injuries and was
disabled from work, and Dr. Sultan, who determined that appellant’s accepted conditions had
resolved and she could return to work in her preinjury position, six hours per day without
restrictions related to her accepted injuries. Consequently, OWCP referred appellant to
Dr. White to resolve the conflict.
The Board finds that the opinion of Dr. White is sufficiently well rationalized and based
upon a proper factual background such that it is entitled to special weight and establishes that
residuals of appellant’s work-related conditions have ceased. Where there exists a conflict of
medical opinion and the case is referred to an impartial specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, is entitled to special weight.9
In a July 12, 2013 report, Dr. White reviewed appellant’s history, reported findings and
noted that appellant exhibited no objective complaints or findings due to the accepted conditions.
He diagnosed resolved right knee sprain and resolved exacerbation of osteoarthritis of the right
knee joint. Dr. White noted that the underlying and preexisting degenerative findings on the
MRI scans of the right knee described as full thickness chondral thinning were not causally
related and were only temporarily aggravated by the work injury and have resolved. He opined
that any persistent symptomology was due to the natural history and expected progression of the
degenerative condition of the knee itself and not causally related to the work injury. Dr. White
found that appellant did not require any further treatment for the accepted injury and
recommended home exercise program and weight reduction. He opined that there was no
evidence of any ongoing disability advised that appellant could return to her previous modified
assignment as a letter carrier as per the restrictions in place since her wrist injury in 2001.
The Board finds that Dr. White had full knowledge of the relevant facts and evaluated the
course of appellant’s condition. Dr. White is a specialist in the appropriate field. He clearly
opined that appellant had no continuing work-related right knee condition. Dr. White’s opinion
as set forth in his report of July 12, 2013 is probative evidence and reliable. The Board finds that
Dr. White’s opinion constitutes the weight of the medical evidence and establishes that appellant
did not have residuals of the employment-related condition.
9

Solomon Polen, 51 ECAB 341 (2000). See 5 U.S.C. § 8123(a).

6

Appellant did not submit any other medical evidence establishing that she had any
employment-related condition or disability after January 22, 2013.
On appeal, appellant’s counsel argues that OWCP did not meet its burden of proof to
terminate compensation. The Board finds that OWCP met its burden of proof. Counsel also
asserts that the accepted conditions should be expanded. However, this is not presently before
the Board as OWCP’s July 30, 2013 decision did not adjudicate whether additional conditions
should be accepted.10
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate benefits effective
January 22, 2013 and that appellant failed to establish that she had any continuing disability due
to her accepted condition after January 22, 2013.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 30, 2013 is affirmed.
Issued: August 21, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
10

See 20 C.F.R. § 501.2(c) (the Board only has jurisdiction to consider and decide appeals from final decisions of
OWCP).

7

